JOSÉ A. CABRANES, Circuit Judge,
concurring:
I agree that the new 90-day period should apply to bar. plaintiffs’ claims, but I take this opportunity to note that the characterization of the statute of limitations as a “procedural” rule could produce unintended and inequitable results in other circumstances. Classifying the new limitations period as procedural is of no consequence here because applying the new period does not threaten any reliance interests of plaintiffs that retroactivity doctrine is meant to protect: plaintiffs enjoyed the full benefit of the new 90-day period, having received the termination notice from the EEOC after the new period became effective on November 21, 1991.
Because the 90-day period is tied to the receipt of a newly-required termination notice from the EEOC, we might never be presented with the problem of an ADEA plaintiff having his or her rights cut off by application of the new period without an opportunity to comply with it. But I am concerned about the situation where a statute of limitations (e.g., three years from time of injury) has started to run, but is then replaced. by a shorter limitations period (e.g., one year from time of injury). In my view, absent a clear statement from Congress, the new, shorter period should not be applied to plaintiffs who never had a chance to comply with the new rule — for example, those who filed after the one-year period was enacted, but whose one-year period elapsed before the new period became effective. Categorical *892labelling of statutes of limitations as “procedural” could lead to such a result.
As the Supreme Court recognized most recently in Landgraf v. USI Film Products, — U.S. -, 114 S.Ct. 1483, 128 L.Ed.2d 229 (1994), a changed procedural rule, unlike a substantive rule, can often be applied to conduct that occurred before the change without raising traditional retroactivity concerns. Id. at-, 114 S.Ct. at 1502; see Chenault v. United States Postal Serv., 37 F.3d 535, 538 (9th Cir.1994) (“Landgraf ... implied that if a provision is substantive, a presumption against retroactive application attaches; if it is procedural, a presumption in favor of retroactive application attaches.”). As my colleagues note, the different treatment of the two categories of rules is justified by the fact that “rules of procedure regulate secondary rather than primary conduct” and rules of procedure create less important reliance interests. Landgraf, — U.S. at-, 114 S.Ct. at 1502.
Thus, determining that a statute of limitations is procedural could facilitate retroactive — and possibly inequitable — application of that statute. Because statutes of limitations create important reliance interests, govern whether or not an individual can vindicate a right, and prevent a court from deciding stale claims, they lie on the cusp of the procedural/substantive distinction. See Sun Oil Co. v. Wortman, 486 U.S. 717, 722-29, 108 S.Ct. 2117, 2121-25, 100 L.Ed.2d 743 (1988) (holding that statutes of limitations were properly treated as “procedural” for choice-of-law purposes in context of Full Faith and Credit Clause while noting that Guaranty Trust Co. v. York, 326 U.S. 99, 65 S.Ct. 1464, 89 L.Ed. 2079 (1945), treated statutes of limitations as “substantive” for Erie doctrine purposes); Wortman, 486 U.S. at 727, 108 S.Ct. at 2124 (“[T]he words ‘substantive’ and ‘procedural’ themselves ... do not have a precise content, even (indeed especially) as their usage has evolved.”); American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 557-58, 94 S.Ct. 756, 768, 38 L.Ed.2d 713 (1974) (“The proper test is not whether a time limitation is ‘substantive’ or ‘procedural,’, but whether tolling the limitation in a given context is consonant with the legislative scheme.”); Fleming James, Jr., Geoffrey C. Hazard, Jr. & John Leubsdorf, Civil Procedure § 2.37, at 130-31 (4th ed. 1992) (“statutes of limitations ... are rationally capable of classification as either procedural or substantive”) (internal quotation marks omitted).
The categories “substantive” and “procedural” have their uses, but we should take care to avoid their talismanic application — in particular, we should not let the mere characterization of a statute of limitations as procedural pave the way to a determination that applying it retroactively is necessarily permissible. And if the label “procedural” would not lead to that result, it is unclear what purpose, if any, the label serves in circumstances such as these.
In light of the important rebanee interests statutes of limitations create, a “procedural” label should not prompt a statute’s retroactive application when doing so would automatically extinguish claims timely filed under a superseded statute of limitations.1

. Other Circuits have found that mechanically applying a new limitations period to claims accruing before, but filed after, the new period became effective implicates retroactivity concerns and can be manifestly unfair. See Hanner v. Mississippi, 833 F.2d 55, 57-58 (5th Cir.1987) (holding that plaintiffs whose cause of action accrued before, but who filed after shorter limitations period was adopted, must be given "reasonable time" within which to bring their actions); Usher v. City of Los Angeles, 828 F.2d 556, 559-61 (9th Cir.1987) (holding that plaintiffs significantly prejudiced where effect of new rule is to shorten limitations period such that they have no opportunity to follow new rule). This court, however, has noted that it takes a different approach, at least when applying a judicial decision announcing a new statute of limitations. See Walsche v. First Investors Corp., 981 F.2d 649, 654 (2d Cir.1992) (“where ... the new rule announces a period of limitations, the conduct to which it refers is the plaintiffs conduct relating to the filing of the claim.... Accordingly, any claim filed after the new limitations period was announced ... is prospectively subject to the [new period].”) (emphasis added).